Exhibit 10.7
 
CONVERSION AGREEMENT


This CONVERSION AGREEMENT (this “Agreement”), dated as of August 3, 2010 (the
“Effective Date”), is by and between ENER1, INC., a Florida corporation (the
“Company”), and BZINFIN, S.A., a British Virgin Islands company (the “Lender”).


A.           The Company and the Lender are parties to an Amended and Restated
Line of Credit Agreement, dated as of August 26, 2009 (the “LOC Agreement”),
pursuant to which the Lender has advanced funds to the Company. Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the LOC Agreement.


           B.           Subject to the terms and conditions contained in this
Agreement, and as otherwise provided in the LOC Agreement, the Lender wishes to
convert all amounts due and payable by the Company under the LOC Agreement,
totaling $18,355,868 (the “Repayment Amount”), into common stock of the Company,
par value $.01 per share (the “Common Stock”).


In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Lender hereby agree as follows:


1.           CONVERSION; WARRANTS.


1.1           Conversion of Repayment Amount; Warrants.  On the terms and
subject to the conditions set forth herein, the Lender agrees to convert the
entire Repayment Amount into shares of Common Stock (the “Conversion”) on a date
that occurs within five (5) Business Days (as such term is defined in the LOC
Agreement) of the Effective Date (the “Conversion Date”). On the Conversion
Date, the Lender shall receive from the Company a number of shares of Common
Stock (the “Conversion Shares”) equal to the Repayment Amount divided by the
Conversion Price (as defined below). On the Conversion Date, the Company shall
deliver to the Lender one or more certificates representing the Conversion
Shares in such name or names as the Lender shall request in writing. Upon
completion of the Conversion, the LOC Agreement shall be deemed terminated and
of no further force or effect, and neither party shall have any further
liability or obligation thereunder.


1.2           Conversion Price. The conversion price stated in the LOC Agreement
is hereby amended to read, wherever it appears in the LOC Agreement, $3.40 per
share (the “Conversion Price”).


1.3           Issuance of Warrants.  In consideration of the agreement by the
Lender to effect the Conversion, the Company will issue to the Lender, on the
Conversion Date and subject to the completion of the Conversion, (A) warrants,
substantially in the form of Exhibit A hereto (the “Class A Warrants”),
entitling the holder thereof to purchase up to 863,806 shares of Common Stock at
an exercise price of $3.40 (subject to adjustment as set forth in the Class A
Warrants) and (B) warrants, substantially in the form of Exhibit B hereto (the
“Class B Warrants” and, together with the Class A Warrants, the “Warrants”),
entitling the holder thereof to purchase up to 1,457,672 shares of Common Stock
at an exercise price of $4.25 (subject to adjustment as set forth in the Class A
Warrants).  The shares of Common Stock issuable under the Warrants are referred
to herein as the “Warrant Shares” and, collectively with the Conversion Shares
and the Warrants, are referred to herein as the “Securities”.



--------------------------------------------------------------------------------


 
2.           REPRESENTATIONS AND WARRANTIES OF THE LENDER.


The Lender hereby represents and warrants to the Company that, as of the
Effective Date and the Conversion Date:


2.1                      Authorization; Enforceability.  The Lender is duly and
validly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate power and
authority to execute and deliver this Agreement and to acquire the Securities as
contemplated hereby.  This Agreement constitutes the Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.


2.2                      Accredited Investor.  The Lender (i) is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) is acquiring
the Securities solely for the Lender’s own account and not with a present view
to the public resale or distribution of all or any part thereof, except pursuant
to sales that are registered under, or exempt from the registration requirements
of, the Securities Act and/or sales registered under the Securities Act.


2.3                      Information.  The Company has, prior to the Effective
Date, provided the Lender with information regarding the business, operations
and financial condition of the Company and has, prior to the Effective Date,
granted to the Lender the opportunity to ask questions of and receive answers
from representatives of the Company, its officers, directors, employees and
agents concerning the Company in order for the Lender to make an informed
decision with respect to its investment in the Securities.


2.4                      Limitations on Disposition.  The Lender acknowledges
that the Securities have not been and are not being registered under the
Securities Act and may not be transferred or resold without registration under
the Securities Act or unless pursuant to an exemption therefrom and will bear at
issuance a restrictive legend to such effect.
 
2.5                      Reliance on Exemptions.  The Lender understands that
the Securities are being issued to it in reliance upon specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations and
warranties of the Lender set forth in this Section 2 in order to determine the
availability of such exemptions and the eligibility of the Lender to acquire the
Securities.


2.6                      No Conflicts.  The Lender’s execution and performance
of this Agreement do not conflict in any material respect with any material
agreement to which the Lender is a party or is bound thereby, any material court
order or judgment applicable to the Lender or the constituent documents of the
Lender.
 

--------------------------------------------------------------------------------


 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to the Lender and agrees with the Lender that, as of the
Effective Date and the Conversion Date:


3.1                      Organization, Good Standing and Qualification.  The
Company is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has all requisite
power and authority to carry on its business as now conducted.


3.2                      Authorization; Consents.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Warrants. All corporate action on the part of the Company
by its officers, directors and shareholders necessary for the authorization,
execution and delivery of, and the performance by the Company of its obligations
under, this Agreement has been taken, and no further consent or authorization of
the Company, its Board of Directors, shareholders, any governmental authority or
organization, or any other person or entity is required.


3.3                      Enforceability.  This Agreement has been duly executed
and delivered by the Company and constitutes the valid and legally binding
obligation of the Company, enforceable against it in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.


3.4                      Due Authorization; Valid Issuance.  The Conversion
Shares are duly authorized and, when issued and delivered in accordance with the
terms hereof, will be validly issued, fully paid and nonassessable, free and
clear of any claims, liens, obligations or encumbrances of any nature whatsoever
other than resale restrictions as may arise under applicable United States
federal and state securities laws. The Warrants are duly authorized and, when
issued and delivered in accordance with the terms hereof, will be validly
issued, free and clear of any claims, liens, obligations or encumbrances of any
nature whatsoever other than resale restrictions as may arise under applicable
United States federal and state securities laws. The Warrant Shares, when issued
and delivered in accordance with the terms of the Warrants, will be validly
issued, fully paid and nonassessable, free and clear of any claims, liens,
obligations or encumbrances of any nature whatsoever other than resale
restrictions as may arise under applicable United States federal and state
securities laws.


3.5                      No Conflicts.   The Company’s execution and performance
of this Agreement do not conflict in any material respect with any material
agreement to which the Company or any of its subsidiaries is a party or any of
them is bound thereby, any material court order or judgment applicable to the
Company or the constituent documents of the Company.
 

--------------------------------------------------------------------------------






4.           LIMITATIONS ON DISPOSITION.  The Lender shall not sell, transfer,
assign or dispose of any Securities unless:
 
(a)           there is then in effect an effective registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with such registration statement; or


(b)           the Lender has notified the Company in writing of any such sale,
transfer, assignment or disposition, and furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such sale, transfer,
assignment or disposition will not require registration of such Securities under
the Securities Act; provided, however, that no such opinion of counsel will be
required (A) if such sale, transfer, assignment or disposition is made to an
Affiliate (as such term is defined under the Securities Act) of the Lender, (B)
if such sale, transfer, assignment or disposition is made pursuant to Rule 144
under the Securities Act (“Rule 144”) and the Lender provides the Company with
evidence reasonably satisfactory to the Company that the proposed transaction
satisfies the requirements of Rule 144 or any successor provision, (C) such
Securities are eligible for resale under Rule 144 or any successor provision
without regard to any limitation on the number of such Securities that may be
sold or (D) in connection with a bona fide pledge or hypothecation of any
Securities under a loan arrangement with a broker-dealer or other financial
institution.


  5.         MISCELLANEOUS.


5.1           Survival; Severability.  The representations, warranties,
covenants and indemnities made by the parties herein shall survive the
Conversion notwithstanding any due diligence investigation made by or on behalf
of the party seeking to rely thereon. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that in such case the parties shall
negotiate in good faith to replace such provision with a new provision which is
not illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.


5.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors, heirs and permitted assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. No party may assign
its rights or obligations under this Agreement.


5.3           Injunctive Relief.  Each party acknowledges and agrees that a
breach by such party of such party’s obligations hereunder will cause
irreparable harm to the other parties and that the remedy or remedies at law for
any such breach will be inadequate and agrees, in the event of any such breach,
in addition to all other available remedies, such other parties shall be
entitled to an injunction restraining any breach and requiring immediate and
specific performance of such obligations without the necessity of showing
economic loss or the posting of any bond. Time is of the essence with respect to
the provisions of this Agreement.



--------------------------------------------------------------------------------


 
5.4           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such state. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.


5.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile or email transmission.


5.6           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


5.7           Notices.  Any notice, demand or request required or permitted to
be given by the Company or the Lender pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day and (ii) on the next Business Day after
timely delivery to an overnight courier, addressed as follows:


If to the Company:


Ener1, Inc.
1540 Broadway, Suite 25C
                New York, NY 10036
                Attention: Chief Executive Officer
Tel:            (212) 920-3500
Fax:           (212) 920-3510


with a copy to:


Mazzeo Song & Bradham LLP
708 Third Avenue
New York, New York 10017
Attn:  David S. Song, Esq.
Tel:     (212) 599-0700
Fax:     (212) 599-8400



--------------------------------------------------------------------------------


 
If to the Lender:


 
BZINFIN, S.A.
Pasea Estate, Road Town
Tortola, British Virgin Islands
 
c/o BUDIN & PARTNERS
20, rue Senebier
1211 Geneva 12
Switzerland
Attn. Patrick Bittel
Telephone: +41-22-818-08-08/
Fax : +41-22-818-08-18


Either party may change its address for notices in accordance with this Section
5.7.


5.8           Expenses.  Except as provided in Section 5.9 hereof, the Company
and the Lender shall each pay all costs and expenses that it incurs in
connection with the negotiation, execution, delivery and performance of this
Agreement.


5.9           Taxes.  All payments made by the Company to the Lender under this
Agreement (including, without limitation, the issuance of the Securities in
connection with the Conversion) shall be made free and clear of, and without
deduction or withholding for or on account of, any U.S. federal income taxes
(including, without limitation, withholding taxes).  If any such taxes are
required to be withheld from any amounts payable to the Lender hereunder, the
amounts so payable to the Lender shall be increased to the extent necessary to
yield to the Lender (after payment of all such taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.  The Company hereby agrees to indemnify and hold the Lender harmless
for any incremental taxes, interest or penalties that may become payable by the
Lender which may result from any failure by the Company to pay any such tax when
due to the appropriate taxing authority.


5.10           Adjustments.  In the event of any stock split, subdivision,
dividend or distribution payable in shares of Common Stock (or other securities
or rights convertible into, or entitling the holder thereof to receive directly
or indirectly Common Stock), combination or other similar recapitalization or
event occurring after the Effective Date and prior to the Conversion Date, each
reference in this Agreement or the Warrants to a number of shares of Common
Stock or a price per share shall be amended to appropriately account for such
event.


5.11           Entire Agreement; Amendments.  This Agreement (including the
Exhibits referenced herein and attached hereto) constitutes the entire agreement
between or among the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties.  Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended except pursuant to a
written instrument executed by the Company and the Lender, and no provision
hereof may be waived other than by a written instrument signed by the party
against whom enforcement of any such waiver is sought.  Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


[Signature Pages to Follow]



--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned have executed this Conversion Agreement as
of the date first-above written.


ENER1, INC.




By: __________________________
                 Name:
                 Title:




BZINFIN, S.A.




By: __________________________
                 Name:
                 Title:













